Case 1:17-cv-10432-DJC Document 62 Filed 12/17/18 Page 1 of 3



                     UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MASSACHUSETTS


AMANDA ARNOLD,
    Plaintiff,                                        Civil Action No.: 17-10432-DJC

VS.

THE WOODS HOLE, MARTHA’S
VINEYARD AND NANTUCKET
STEAMSHIP AUTHORITY,
     Defendant.



    DEFENDANT’S MOTION IN LIMINE TO PRECLUDE EVIDENCE OF
   OTHER INCIDENTS ON RELEVANCE GROUNDS (F.R.E. 401 AND 403)

       Now comes the Defendant, the Woods Hole, Martha’s Vineyard and Nantucket

Steamship Authority (the “Steamship Authority”), in the above-entitled action, by and

through its counsel of record, Clinton & Muzyka, P.C., and hereby submits its Motion

In Limine to Preclude Evidence of Prior Incidents on Relevance Grounds (F.R.E. 401

and 403).

       Plaintiff alleges that on September 30, 2016, she broke her ring and middle

fingers when she placed them between the hinge side of the door jamb and the ladies’

bathroom door onboard the M/V EAGLE. Plaintiff seeks to admit evidence of other

incidents on not only this vessel, but the entire Steamship Authority fleet, to show notice

and opportunity to cure. Plaintiff should not be allowed to do offer this evidence

because the other incidents` are irrelevant under F.R.E. 401 and will be unfairly

prejudicial and confusing even if relevant under F.R.E. 403.

       The other incidents, indeed, involved different locations, speeds, weather

conditions, personnel, equipment, passengers and injuries. Many of the other
Case 1:17-cv-10432-DJC Document 62 Filed 12/17/18 Page 2 of 3


                                             2
“incidents” do not involve any claim at all. None of them are known to involve a

circumstance where a passenger places his or her fingers between the hinge side jamb

and the closing door of the woman’s head on the EAGLE. Many appear to involve

children misusing the doors on other vessels. Three [3] of the incidents occurred

subsequent to Plaintiff’s injury and will serve no purpose other than to unfairly

prejudice the Defendant.

        The other incidents cannot be germane to notice and the opportunity to cure the

M/V EAGLE woman’s head door, because it cannot be reasonably expected that

passengers will place their fingers between the hinge side jamb and a closing door in

any door, let alone the one at issue. Fingers getting caught on doors is a reality

everywhere and does not in itself indicate a problem, as this is a common mistake. The

prior incidents do not occur with enough frequency to indicate notice and opportunity to

cure any known defect or hazard.

        WHEREFORE, the Defendant, Woods Hole, Martha’s Vineyard and Nantucket

Steamship Authority respectfully moves this Honorable Court to preclude all evidence

of other incidents as irrelevant because none of them are substantially similar to the case

at issue.



                                                      Respectfully submitted,
                                                      By its attorney,
                                                      CLINTON & MUZYKA, P.C.

                                                      /s/ Olaf Aprans
                                                      ________________
                                                      Thomas J. Muzyka
                                                      BBO NO: 365540
                                                      Olaf Aprans
                                                      BBO NO: 670434
Case 1:17-cv-10432-DJC Document 62 Filed 12/17/18 Page 3 of 3


                                            3
                                                       88 Black Falcon Avenue
                                                       Suite 200
                                                       Boston, MA 02210
                                                       (617) 723-9165
                                                       Fax#: (617) 720-3489
                                                       Email: oaprans@clinmuzyka.com




                           CERTIFICATE OF SERVICE

        Pursuant to Local Rule 5.2, I hereby certify that the above document filed
through the ECF system will be sent electronically to the registered participants as
identified on the Notice of Electronic Filing (NEF) and paper copies will be sent to
those indicated as non registered participants on December 17, 2018.


                                                “/s/ Olaf Aprans”
                                                Olaf Aprans
